Exhibit99.1 SPANISH BROADCASTING SYSTEM, INC. REPORTS RESULTS FOR THE FIRST QUARTER 2017 MIAMI, FLORIDA, May 22, 2017 – Spanish Broadcasting System, Inc. (the “Company” or “SBS”) (OTCQX: SBSAA) today reported its financial results for the first quarter ended March 31, 2017. Financial Highlights (in thousands) Quarter Ended March 31, % Change Net revenue: Radio $ $ (1 )% Television 1 % Consolidated $ $ (1 )% Adjusted OIBDA, a non-GAAP measure*: Radio $ $ (1 )% Television ) ) %) Corporate ) ) )% Consolidated $ $ 9 % * Please refer to the Non-GAAP Financial Measures section for a definition of Adjusted OIBDA and a reconciliation from Adjusted OIBDA to the most directly comparable GAAP financial measure.
